DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/916408 in view of Takeda et al. (PG Pub. No. US 2014/0334511 A1). 
Claims 1-8 of the instant application correspond to claims 1-8 of copending application 16/916408, with the following exceptions:

Claim 1 of instant application
Claim 1 of copending application 16/916408

Difference
1. A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, 


Identical
a ring frame preparing step of preparing a ring frame having an inside opening for accommodating the wafer;
a ring frame preparing step of preparing a ring frame having an inside opening for accommodating the wafer;

Identical
a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame; 
a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame;

Identical
a uniting step of heating the polyester sheet as applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer 


Identical
a dividing step of positioning a focal point of a laser beam inside the wafer, the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line, thereby sequentially forming a plurality of shield tunnels in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step; and
a dividing step of positioning a focal point of a laser beam inside the wafer, the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line, thereby forming a modified layer in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step; and

Replaces the modified layer with a plurality of shield tunnels
a pickup step of picking up each device chip from the polyester sheet after performing the dividing step
a pickup step of applying an ultrasonic wave to the polyester sheet in each of the plurality of separate regions corresponding to each device chip, pushing up each device chip through the polyester sheet, then picking up each device chip from the polyester sheet after performing the dividing step

Removes the step of applying an ultrasonic wave to the polyester sheet.

Claim 4 of copending application 16/916408

Difference
4. The wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips, and each device chip is pushed up through the polyester sheet.
4. The wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips.

Additional limitation “each device chip is pushed up through the polyester sheet” taught in claim 1 of copending application.


Claim 1 of the instant application differs from claim 1 of the copending application in that the laser beam focal point forms shield tunnels.  Page 29 of the instant application discloses the shield tunnel includes a hole (3b) and an amorphous region (3c).  Pages 28-29 of the copending application discloses a division groove 3a, which is equivalent to fine hole 3b of the instant application.  Therefore, the difference between the instant application and the copending application is the inclusion of an amorphous region around the division groove/fine hole.  
This feature is taught by Takeda et al. (PG Pub. No. US 2014/0334511 A1), which discloses a modified layer formed by a laser beam (figs. 4A-4C & 5: 23) includes a hole (231) and an amorphous region (232) to provide a shield tunnel (¶ 0038).  Therefore, the limitation of the instant application which distinguishes over the copending application is known in the art.  
Claims 2-3 and 5-8 of the instant application are substantially identical to claims 2-3 and 5-8 of the copending application.  

This is a provisional nonstatutory obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abatake (PG Pub. No. US 2012/0289028 A1) in view of Kozakai et al. (PG Pub. No. US 2007/0120271 A1) and Takeda et al. (PG Pub. No. US 2014/0334511 A1).
Regarding claim 1, Abatake teaches a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed 
a ring frame preparing step of preparing a ring frame (¶ 0025: 'F') having an inside opening for accommodating the wafer (fig. 3: F configured to accommodate wafer 11);
a polymer sheet providing step of positioning the wafer in the inside opening of the ring frame (fig. 3: 11 positioned inside the opening of F) and providing a polymer sheet (¶ 0025: T) on a back side or the front side of the wafer and on a back side of the ring frame (fig. 3: T provided on back side of 11 and back side of F);
a uniting step of applying a pressure to the polymer sheet (¶ 0025: wafer 11 is held through the adhesive tape T on the chuck table 28 under suction, thereby at least indirectly applying pressure to T equivalent to the pressure disclosed in ¶ 0039 of the instant specification) after performing the polymer sheet providing step, thereby uniting the wafer and the ring frame through the polymer sheet by bonding to form a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward (¶ 0025 & fig. 3: wafer 11 supported through the adhesive tape T to the annular frame F);
a dividing step of positioning a focal point of a laser beam (¶ 0036: 36) inside the wafer (¶ 0021 & figs. 4-5: beam from 36 focused inside 11), the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line (¶ 0027 & fig. 5: laser beam having a transmission wavelength to the wafer 11 is applied by 36 along division lines 13), thereby sequentially forming a modified region in the wafer along each division line to divide the wafer into the individual device chips (¶¶ 0027, 0041: modified layer 21 formed inside 11 to define individual device chips 23), after performing the uniting step; and
a pickup step of picking up each device chip from the polymer sheet after performing the dividing step (¶ 0041: each device chip 23 is picked up by using a pickup apparatus, not shown).
Abatake is silent to:
the polymer sheet comprising polyester, 
the modified region comprising a plurality of shield tunnels, and
the uniting step comprising heating the polyester sheet as applying a pressure to the polyester sheet, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding.
Kozakai teaches a sheet for manufacturing a semiconductor device for fixing a wafer during wafer dicing process (¶¶ 0004-0006), the sheet comprising polyester (¶ 0024: composite sheet 3/4/5 comprising polyester portion 3), the sheet configured for thermocompression bonding to a wafer (¶ 0072: 3/4/5 thermocompression bonded to a silicon wafer, corresponding to 11 of Abatake), and remaining bonded to the wafer during a dividing step (¶ 0072: tape fixed to dicing machine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake with the thermocompression bonding of Kozaki, as a means to improve yield by optimizing adhesion strength during dicing process and during picking up of the diced chips (Kozaki, ¶ 0002).
Abatake in view of Kozakai is silent to the modified region comprising a plurality of shield tunnels.
Takeda teaches a dividing step of positioning a focal point of a laser beam (¶ 0036: focal point P of laser beam LB provided by laser means 42, corresponding to 36 of Abatake) inside a wafer (fig. 4A: P positioned inside wafer 2), and applying the laser beam to the wafer along each of a plurality of division lines (¶ 0028 & fig. 3: LB applied by 42 along division lines 22, corresponding to 13 of Abatake), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai with the shield tunnels of Takeda, as a means to minimize application of the laser beam for thick wafers, improving productivity (Takeda, ¶ 0018).

Regarding claim 4, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips, and each device chip is pushed up through the polyester sheet (Abatake, ¶ 0040 & fig. 7B: relative to holding member 86, each chip 23 pushed up through 30 by 90).

Regarding claim 5, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of polyethylene terephthalate and polyethylene naphthalate (Kozaki, ¶¶ 0020, 0024: sheet portion 3 comprises polyethylene terephthalate).

Regarding claim 8, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass (Abatake, ¶ 0020 & Kozaki, ¶ 0008: silicon).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Takeda as applied to claim 1 above, and further in view of Gelorme et al. (PG Pub. No. US 2018/0082959 A1).
Regarding claim 2, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 1, wherein the uniting step includes a step of applying heat to the polyester sheet (Kozaki, ¶ 0072: thermocompression bonding above room temperature), thereby performing the thermocompression bonding.
Abatake in view of Kozakai and Takeda is silent to the heat application including infrared light.
Gelorme teaches a method of bonding a polyester material (¶ 0043: polyethylene terephthalate) by applying heat from an infrared light source (¶ 0043: IR light).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai and Takeda with the heat source of Gelorme, as a means to provide a bond having good adhesion properties (Gelorme, ¶ 0043).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Takeda as applied to claim 5 above, and further in view of Oshima et al. (PG Pub. No. US 2010/0310824 A1).
Regarding claim 6, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene terephthalate (Kozaki, ¶¶ 0020, 0024: sheet portion 3, comprising polyethylene terephthalate), and the polyester sheet is heated in the uniting step (Kozaki, ¶ 0072).
Abatake in view of Kozakai and Takeda fails to teach the polyester sheet is heated in the range of 250°C to 270°C.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the heating temperature of Abatake in view of Kozakai and Takeda, as a means to optimize the adhesion properties (Kozakai, ¶ 0029).  Furthermore, adjusting the temperature to meet the claimed range of “in the range of 250°C to 270°C” allows for use of materials with high mechanical strength, low coefficient of friction and good lubricity, and low-cost (Oshima, ¶ 0033).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster heating temperatures are disclosed by Kozakai and Oshima.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Takeda as applied to claim 5 above, and further in view of Umehara et al. (Patent No. US 6,007,920 A).
Regarding claim 7, Abatake in view of Kozakai and Takeda teaches the wafer processing method according to claim 5, wherein the polyester sheet is heated in the uniting step (Kozakai, ¶ 0072).
Abatake in view of Kozakai and Takeda fails to teach the polyester sheet comprises polyethylene naphthalate, heated in the range of 160°C to 180°C.
Umehara teaches a polyester sheet is formed of polyethylene naphthalate bonded to a silicon wafer by thermocompression bonding (col. 9 lines 16-41), and the polyester sheet is thermocompression bonded to a wafer at a temperature of about 100 to 300˚C (col. 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyester sheet of Abatake in view of Kozakai and Takeda with the material of Umehara, 
Abatake in view of Kozakai, Takeda and Umehara further teaches adjusting the temperature to meet the claimed range of “in the range of 160°C to 180°C” allows for optimization of bonding strength (Umehara, col. 6 lines 61-65).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster bonding temperatures are disclosed by Kozakai and Umehara.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame” as recited in claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894